DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Support for the amendments to claims 1-3 and 7 can be found in Applicant’s specification at [0072]-[0075] and Figs. 5, 7, and 8.
The amendments to the claims have been entered.
	
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 11-12 have been considered but are moot due to the amendment to the claims.

Election/Restrictions
Claims 8-10 were previously withdrawn from consideration as a result of a restriction requirement, and require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species A, B, and C, as set forth in the Office action mailed on 08/30/2021, is hereby withdrawn and claims 8-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of claims 1-12.
Independent Claim 1 has been amended to recite:
A battery module, comprising: 
(a) a plurality of batteries, each of the batteries comprising: a top cover; and a positive terminal and a negative terminal disposed on the top cover at an interval in a transverse direction; 
(b) a positioning bracket affixed onto one of the plurality of batteries, the positioning bracket comprising: a second main body portion; two first positioning holes disposed in the second main body portion and configured to receive the positive terminal and negative terminal of the one of the plurality of batteries without making an electrical connection between the positive terminal and the negative terminal; and a first extending portion extending longitudinally from one side of the second main body portion, the first extending portion having a width in a lateral direction that is less than a width of the second main body portion in the lateral direction and comprising a first opening; 
(c) a circuit board comprising: a first main body portion disposed above the positioning bracket; and a mounting portion located below the first main body portion, the mounting portion contained in the first opening and supported on the one of the plurality of batteries; 
(d) a thermistor affixed on the mounting portion of the circuit board and located within the first opening of the first extending portion; and 
(e) a fixing cover plate pressed against the mounting portion of the circuit board in a vertical direction to fix the mounting portion to the one of the plurality of batteries.
Previously cited Lee (US 20110117419 A1) disclosed a vehicle comprising a battery module comprising a plurality of batteries, wherein each of the batteries include a top cover and two electrode terminals disposed on the top cover at an interval in a transverse direction (Final Rejection Page 6).
Previously cited Wu (CN207779574U) taught a temperature sensor mounting assembly including a positioning bracket affixed to a battery and provided with a first opening penetrating in a vertical direction (Final Rejection Page 7). Wu further taught wherein the positioning bracket comprises: a second main body portion and a first extending portion formed on one side of the second main body potion in a longitudinal direction, in which the first opening is disposed in the first extending portion (Final Rejection Page 8). Wu further taught a circuit board comprising a first main body portion disposed above the positioning bracket and a mounting portion located below the first main body  portion, the mounting portion contained in the first opening and supported on a battery (Final Rejection Page 9). Wu further taught a temperature sensor affixed on the mounting portion of the circuit board and a fixing cover late pressed against the mounting portion of the circuit board in the vertical direction to fix the mounting portion to one of there plurality of batteries. (Final Rejection Page 9). 
Previously cited Jeong (US 20150079437 A1) taught a bus bar that can connect two exposed electrode terminals of neighboring batteries (Final rejection Page 10).
Previously cited Seo (US 20050206347 A1) taught thermistors make it possible to detect the temperatures of a large number of battery cells correctly and with high accuracy (Final Rejection Page 11).
However, none of the above cited references teaches the limitation wherein a positioning bracket comprises two first positioning holes disposed in the second main body portion and configured to receive the positive terminal and negative terminal of one of the plurality of batteries without making an electrical connection between the positive and terminal and the negative terminal and a first extending portion extending longitudinally from one side of the second main body portion, the first extending portion having a width in a lateral direction that is less than a width of the second main body portion in the lateral direction and comprising a first opening.
After further search and consideration, no teaching or motivation is found that would cure these deficiencies by modification. 
Therefore, the references fail to teach or suggest the particulars of independent claim 1 and it’s not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of the record appears to teach, suggest, or render obvious the invention of independent claim 1. Since claims 2-12 depend on claim 1, they are allowable for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729